EXHIBIT 5.1 SIDLEY AUSTIN llp SAN FRANCISCO, CA94104 (415) 772 1200 (415) BEIJING BOSTON BRUSSELS CHICAGO DALLAS FRANKFURT GENEVA HONG KONG HOUSTON LONDON LOS ANGELES NEW YORK PALO ALTO SAN FRANCISCO SHANGHAI SINGAPORE SYDNEY TOKYO WASHINGTON, D.C. FOUNDED 1866 July 9, 2014 Daimler Retail Receivables LLC 36455 Corporate Drive Farmington Hills, MI48331 Re: Mercedes-Benz Auto Receivables Trust 2014-1 Ladies and Gentlemen: We have acted as special counsel to Daimler Retail Receivables LLC, a Delaware limited liability company (the “Depositor”), in connection with the sale by the Depositor of $295,000,000 aggregate principal amount of 0.18000% Class A-1 Asset-Backed Notes (the “Class A-1 Notes”), $343,100,000 aggregate principal amount of 0.43% Class A-2 Asset-Backed Notes (the “Class A-2 Notes”), $375,870,000 aggregate principal amount of 0.87% Class A-3 Asset-Backed Notes (the “Class A-3 Notes”) and $110,500,000 aggregate principal amount of 1.31% Class A-4 Asset-Backed Notes (the “Class A-4 Notes” and, together with the Class A-1 Notes, the Class A-2 Notes and the Class A-3 Notes, the “Notes”) of Mercedes-Benz Auto Receivables Trust 2014-1 (the “Issuer”) pursuant to an underwriting agreement, dated July 1, 2014 (the “Underwriting Agreement”), among the Depositor, Mercedes-Benz Financial Services USA LLC (“MBFS USA”) and Deutsche Bank Securities Inc., Credit Agricole Securities (USA) Inc. and Mitsubishi UFJ Securities (USA), Inc., as representatives of the several underwriters named therein (the “Underwriters”).Capitalized terms used herein that are not otherwise defined shall have the meanings ascribed thereto in the Underwriting Agreement. The Notes will be issued pursuant to an indenture, dated as of July 1, 2014 (the “Indenture”), between the Issuer and U.S. Bank National Association, as trustee (the “Indenture Trustee”).The Issuer is a Delaware statutory trust governed by an amended and restated trust agreement, dated as of July 1, 2014 (the “Trust Agreement”), between the Depositor and Wilmington Trust, National Association, as trustee (the “Owner Trustee”).The assets of the Issuer will consist primarily of a pool of motor vehicle retail installment sale contracts and installment loans. As special counsel to the Depositor, we have examined and relied upon originals or copies, certified or otherwise identified to our satisfaction, of such agreements, instruments, certificates, records and other documents and have made such examination of law as we have deemed necessary or appropriate for the purpose of this opinion.In our examination, we have assumed, without independent investigation, the legal capacity of all natural persons, the genuineness of all signatures, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified or photostatic copies or by facsimile or Sidley Austin (CA) LLP is a Delaware limited liability partnership doing business as Sidley Austin LLP and practicing in affiliation with other Sidley Austin partnerships. Daimler Retail Receivables LLC
